Stephens, J.
1. Whether a person who takes passage in an automobile as an invitee or gratuitous passenger and continues to ride therein until an injury happens is guilty of contributory negligence or want of ordinary care by reason of the fact that the driver of the automobile has been drinking an intoxicant, is generally a question for decision by a jury. A verdict will be set aside by the appellate court on the general grounds.only when it is plainly and indisputably contrary to the evidence. West v. Rosenberg, 44 Ga. App. 211 (160 S. E. 808) ; Smeltzer v. Atlanta Coach Co., 49 Ga. App. 755 (176 S. E. 846).
2. The evidence was sufficient to support the conclusion that the driver of the automobile was grossly negligent, and that the plaintiff was not barred by his own negligence.
3. The verdict for the plaintiff was authorized.

Judgment affirmed.


Jenlcms, P. J., and Sutton, J., coneur.

George G. Palmer, for plaintiff in error.
L. H. Mitchell, PI. G. Britton, W. B. Flournoy, contra.